 CADILLAC MOTOR CAR DIVISION181CadillacMotor Car Division General Motors CorporationandPattern Makers League of North America(Detroit Associa-tion)AFL,' Petitioner.Case No. 7-RC-2840. September 29,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Bernard Gott-fried, hearing officer.The hearing officer's rulings made at the hear-ing arefree from prejudicial error-and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreason :The national agreement between the Intervenor 2 and the Employer,effective from May 29, 1950, to May 29, 1955, was terminated pursuantto notice but was continued in effect until June 12, 1955.Negotiationsbegan on April 7,1955, and during such negotiations any contract pro-visions agreed upon were initialed by the parties.Full accord onthe national agreement was reached on June 12, and the parties im-mediately executed the following memorandum :IT IS AGREED by and between General Motors Corporation and theInternational Union, UAW-CIO, that the National AgreementofMay 29, 1950, between the parties is this 12th day of June,1955, being superseded by a new National Agreement between thesameparties to be dated June 12,1955. This new National Agree-ment is to be retroactively effective to May 29, 1955, providedthe International Union notifies General Motors Corporationof ratification of such new National Agreement on or before June29, 1955.Pending receipt of advice by the Corporation of suchratification, the May 29, 1950, Agreement shall continue in fullforce and effect.The term of the new national agreement is to expire on May 29, 1958.3On June 20, 1955, the Employer and Intervenor signed a settlement3The Petitioner's name appears as amended at the hearing.2 InternationalUnion,United Automobile,Aircraft &Agricultural Implement Workers ofAmerica(UAW-CIO)and itsLocal22.Because we are here primarily concerned withthe national agreement, in discussing the contract-bar issuethe termIntervenor is usedhereinwhenreferringto theInternational.8During the course of negotiationsfor thenational agreement,negotiations were pro-ceeding between local management of Cadillac Motor Car Division and officers of Local 22114 NLRB No. 44. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement setting forth in writing the changes that had been agreedupon in negotiations prior to June 12, 1955.This document contained the following :13. INTERIM AGREEMENTA. The new National Agreement is subject to ratificationby the Union membership involved on or before June 29,1955.B. The new National Agreement shall become retroactivelyeffective to May 29, 1955 on the date the Corporation receivesnotice of ratification of such Agreement from the Interna-tional Union, provided such notice of ratification by the localUnions is given to the Corporation by the International Unionnot later than June 29, 1955.C. Until the new National Agreement becomes binding onthe parties in accordance with Paragraphs 13-A and 13-Babove, the parties shall continue to operate under the pro-visions of the May 29, 1950 National Agreement.The parties hereto, each by its duly authorized officials and rep-resentatives, hereby accept this Contract Settlement Agreementand each and all terms and conditions thereof, it being mutuallyunderstood that the acceptance by the International Union,UAW-CIO, is subject to ratification by the membership of itslocalUnions as provided herein.The petition herein was filed on June 22, 1955. Notice of ratifica-tion was received by the Employer on June 28, 1955. The Employerand the Intervenor urge their national agreement as a bar. Their po-sitionmay be summarized as follows : The agreement had beenreached and formalized before the petition was filed; it was the retro-active feature of the June 12 agreement which was to be controlledby receipt of notice of ratification by June 29, 1955; that the new na-tional agreement would not become null and void because of failureto receive notice of ratification by June 29, 1955, but that employeeswould continue to be covered by the May 29, 1950, agreement pend-ing ratification of the new agreement. In support of their position,the Employer and the Intervenor rely upon theNatona MillsandPhelps Dodgecases,' and contend that theWestinghousecases is dis-with respect to purely local matters.These negotiations were completed on June 16, 1955However, as the scope and power to negotiate were limited by and subject to the terms ofthe national agreement,local negotiations aie important here only as they were affectedby the terms of the national agreement.°Natona Mills,112 NLRB 236;Phelps Dodge Refining Company,112 NLRB 1209.We do not regard these two cases as controllingFor, there the Board was concernedwith whether the proceeding was barred by a contract which had been completed in allrespects, except for the purely ministerial act of execution of the final document, andwhich had been put into effect before the rival petition was filed.Here we are consider-ing whether a document,which could not be put into effect until one of the basic pre-requisites--ratification-had been fulfilled,bars a petition filed before ratification.6Westinghouse Electric Corporation, Small Motor Division,111 NLRB 497. CADILLAC -MOTOR CAR DIVISION183tinguishable because of the express "null and void" provision con-tained in the latter case.In theTVestinghausecase,' the Board determined that whether aratification provision "be construed as a condition precedent or con-dition subsequent to a valid contractural relationship, a provision re-quiring ratification of a collective bargaining agreement for a statedterm must, ..., be satisfied before such contract may operate to bara rival petition."Whether the June 29 deadline for ratification in thenational agreement refers only to the retroactivity of the terms of the1955 agreement as contended by the Employer and Intervenor or wasin fact a date upon which-absent ratification-the 1955 agreementwould become null and void, it is clear from the provisions of section13 of the interim agreement of June 20, 1955, that the new nationalagreement was not binding upon the parties and could not take effectuntil ratification was received by the Employer.Moreover, althoughthe May 29, 1950, agreement was extended by the interim agreementuntil the national agreement was ratified, this amounted to no morethan a temporary arrangement which converted the expired 1950 con-tract into one of indefinite duration.We have held that a temporarycontract of indefinite duration following a fixed term does not bar arepresentation proceeding.'Under these circumstances we find nobar to the instant proceeding.4.The Petitioner seeks to sever from the existing production andmaintenance unit a craft group consisting of all patternmakers andpatternmaker apprentices.The Intervenor, while not contesting thecraft status of the employees sought by the Petitioner, contends thatthe unit sought is inappropriate because it does not include all crafts-men in the plant who exercise basically similar skills.The otherclassifications of employees referred to by the Intervenor are die-makers located in the die shop of the manufacturing building 6 abouta block from the pattern shop, and modelmakers and woodworkerswho work in a separate model shop attached to the engineering depart-ment.'Each of these groups is under separate supervision, and thewoodworkers do not carry a journeyman rating.Wood and metal patternmakers have been traditionally accordedseparate representation as a highly skilled craft group in the auto-motive industry.10Indeed, the Board in an earlier proceeding in-Footnote 5,supra.TWestinghouse Electric Corporation,footnote 5,supra.8In addition,the record indicates that the Employer employs toolmakers and diesinkersamong other skilled groups.8The 2 modelmakers work along with the 8 or 9 woodworkers making models forengineering and act somewhat in the capacity of leaders for the less skilled woodworkers.ioCadillacMotor CarDivision,94 NLRB 417, 423. SeeGeneralMotorsCorporation,79 NLRB 376,377, and cases cited therein. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDvolving these same parties at this plant found appropriate for craftseverance the same unit sought herein."However, the Intervenorurges that the rules established in theAmerican Potash,case," requirethat all crafts utilizing basically similar skills must be included in acraft unit.We find no merit to this contention as we recognize theexistence of many separate traditional crafts which may have basicallysimilar skills.13Accordingly, we find that the following employeesof the Employer may constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All patternmakers and patternmaker apprentices employed at theEmployer's Detroit, Michigan, plant, excluding all other employeesand all supervisors as defined in the Act."'If a majority of the employees in this voting group select the Peti-tioner, they will be taken to have indicated their desire to constitutea separate bargaining unit, and the Regional Director conducting theelection is instructed to issue a certification of representatives to thePetitioner for such unit, which the Board, in such circumstances, finds.to be appropriate for the purposes of collective bargaining.On theother hand, if a majority of the employees in this voting group votefor the Intervenor, they will be taken to have indicated their desireto remain a part of the existing production and maintenance unit,and the Regional Director is instructed to issue a certification ofresultsto that effect.[Text of Direction of Election omitted from publication.]n Case No. 7-RC-953, not reported in the printed volumes of Board Decisions andOrders.19AmericanPotash &Chemical Corporation,107 NLRB 1418-"we shall require thatall craftsmen of the same type in any plant, except those in traditional departmentalunits, must be included in the unit "13 SeeSouthern States Equipment Corporation,113 NLRB 537.14 SeeFlorence Pape Foundry&Machine Co.,112 NLRB 960;General Motors Corpora-tion,ChevroletMotor Division,Tonawanda Foundry Plant,111 NLRB 841;TraylorEngineering&Manufacturing Company,110 NLRB 334.Included as patternmakers arethese five classifications:patternmaker-layout ;metal patternmaker leader;pattern-maker metal-bench and machine; patternmaker-wood ; patternmaker-wood-leader.Of the two employees classified as pattern foundry repair and service working in thepattern building,apart from employees in that classification who work in the foundry,one works in pattern storage and is excluded by agreement of the parties.The otheremployee in this classification works in the pattern shop mainly repairing patterns.Neither of these employees is a journeyman patternmaker and they have not yet beenclassified as patternmaker trainee.Under these circumstances we shall exclude bothemployees from the craft unit.The Intervenor contends that an employee in the patternshop with a classification of machine repair should be included in the unit.The otherparties do not object to his inclusion.This employee skilled in both wood and metalmakes pressure plates which are used at the foundry for castings and is a journeymanpatternmaker.Negotiations are being carried on for the purpose of changing his classifi-cation to that of patternmaker.As there is no opposition to his inclusion in the pattern-makers craft unit and it appears that this employee'swork requires the use of the skillsof the patternmakers'trade, we shall include him in the unit.